Order filed, March 24, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00958-CR
                                 ____________

                MICHAEL PATRICK ANDERSON, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1634095


                                     ORDER

      The reporter’s record in this case was due January 21, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing
Cynthia Grijalva’s portion the record (Volumes 5 & 6). The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Cynthia Grijalva, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.